
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1676
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Carnahan (for
			 himself, Ms. Schakowsky,
			 Ms. Moore of Wisconsin, and
			 Mr. Delahunt) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 10th anniversary of the
		  unanimous adoption of United Nations Security Council Resolution 1325 on women,
		  peace, and security.
	
	
		Whereas October 31, 2010, marks the 10th anniversary of
			 United Nations Security Council Resolution 1325;
		Whereas United Nations Security Council Resolution 1325
			 calls for “the participation of women at all levels of decision-making; the
			 protection of women and girls from sexual and gender-based violence; the
			 prevention of violence against women through the promotion of women’s rights,
			 accountability and law enforcement; and the main­stream­ing of gender
			 perspectives in peace operations”;
		Whereas the objectives of United Nations Security Council
			 Resolution 1325 include involving women in conflict resolution, peace-building
			 and peacekeeping efforts, protecting women in emergency and humanitarian
			 situations, identifying sexual violence as a tool of war constituting a crime
			 against humanity, strengthening women’s rights nationally and internationally,
			 and incorporating the specific needs of women and girls into policy development
			 and implementation;
		Whereas it is the position of the supporters of United
			 Nations Security Council Resolution 1325 that it is essential for women to have
			 a voice in decision making, and to be involved in conflict prevention,
			 peace-making, and post conflict reconstruction as planners, implementers, and
			 beneficiaries;
		Whereas the United States is a strong advocate of these
			 principles and helped to secure United Nations Security Council Resolution
			 1325, and subsequent resolutions 1820, 1888, and 1889, addressing gender-based
			 violence and women’s participation in peace and reconstruction efforts as key
			 components to lasting peace and security;
		Whereas President Obama’s National Security Strategy
			 states that “experience shows that countries are more peaceful and prosperous
			 when women are accorded full and equal rights and opportunity. . . .
			 Furthermore, women and girls often disproportionately bear the burden of crises
			 and conflict”;
		Whereas women involved in peace-building and
			 decision-making activities develop leadership and other skills that also
			 benefit them and contribute to more prosperous, more open societies in
			 peacetime;
		Whereas the ten-year anniversary of United Nations
			 Security Council Resolution 1325 provides an opportunity to assess the
			 implementation of the goals of the Resolution over the past decade;
		Whereas the United States Government has been and
			 continues to be committed to involving women in peace processes;
		Whereas countries in which women are oppressed and their
			 human rights are denied also pose the greatest threats to international peace
			 and security;
		Whereas in 2010, Secretary of State Hillary Rodham Clinton
			 reaffirmed that women have the right to participate in decisions that affect
			 their lives, and women’s perspective and experiences are critical to stability
			 and inclusive governance;
		Whereas the third United Nations Millennium Development
			 Goal, to end poverty by 2015, is to promote gender equality and empower women,
			 and all 8 Millennium Development Goals set universal targets for key issues in
			 which women are disproportionately affected;
		Whereas the United States strategy for implementation of
			 United Nations Security Council Resolution 1325 involves working with
			 governments of conflict areas to include women in peace-building, advocate for
			 the concerns of women and families in peace and reconstruction efforts, include
			 United States women in peace negotiations, engage nontraditional allies to
			 prevent the isolation and oppression of women and girls, work with security
			 forces, humanitarian actors, and United Nations peacekeepers to ensure that
			 women and girls are protected from gender and sexually based violence and other
			 violence, and partner with governments and civil society to strengthen judicial
			 systems and ensure accountability and prosecute criminals;
		Whereas stabilization, peace-building, and reconciliation
			 also include providing equal access to education, health care, political
			 office, and economic and financial opportunities;
		Whereas women’s right are human rights and women’s
			 progress is human progress;
		Whereas engaging men and boys in the effort to empower
			 women and educating them on the universal benefits of gender equality is
			 essential and male partnership has grown in the last 10 years;
		Whereas in 2009, the Obama administration created the
			 White House Council on Women and Girls to promote the importance of the role of
			 women and girls globally and focus on effective gender integrated strategies to
			 address critical challenges;
		Whereas in 2009, the Office of Global Women’s Issues was
			 established within the United States Department of State to promote the
			 political, economic, and social empowerment of women;
		Whereas in 2010, the United Nations consolidated 4
			 agencies focused on women’s issues into the new Entity for Gender Equality and
			 the Empowerment of Women: United Nations Women, in order to improve the lives
			 of women and girls worldwide;
		Whereas governmental and nongovernmental programs, grants,
			 and initiatives to empower women globally, in the spirit of United Nations
			 Security Council Resolution 1325, have increased significantly in the last 10
			 years;
		Whereas examples of successful United States Government
			 programs focused on women and girls are present in countries such as Ecuador,
			 Burundi, India, Namibia, Bangladesh, Pakistan, Somalia, Thailand, Liberia, the
			 Democratic Republic of Congo, Afghanistan, Iraq, and many others; and
		Whereas the United States Armed Forces has also
			 incorporated programs focused on female engagement to strengthen relations with
			 Afghan and Iraqi women: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 10th anniversary of the
			 passage of United Nations Security Council Resolution 1325;
			(2)recognizes the
			 continued need for gender equality as a key strategic tool to ensure
			 international security and prosperity, the positive contributions of women and
			 girls worldwide toward these efforts, and the importance of emphasizing the
			 image of women and girls as partners, leaders, and agents of change;
			(3)recognizes the
			 dedicated work of United States officials, the United States Armed Forces,
			 United Nations agencies, and international and nongovernmental organizations in
			 advancing the goals and ideals of United Nations Security Council Resolution
			 1325; and
			(4)reaffirms its
			 strong commitment to advancing the goals and ideals of United Nations Security
			 Council Resolution 1325.
			
